             Case 17-25237-RAM   Doc 99   Filed 10/28/19   Page 1 of 6




     ORDERED in the Southern District of Florida on October 28, 2019.




                                                  Robert A. Mark, Judge
                                                  United States Bankruptcy Court
_____________________________________________________________________________




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      )
  In re:                              )       Case No. 17-25237-BKC-RAM
                                      )
  LISSETTE GANCEDO,                   )       Chapter 13
                                      )
        Debtor.                       )
                                      )

                   MEMORANDUM OPINION AND ORDER GRANTING
                  DEBTOR’S MOTION TO AVOID JUDICIAL LIEN

        The Debtor seeks to avoid a judgment lien that impairs her

  homestead.      The issue is whether she may use § 522(f) of the

  Bankruptcy Code to avoid the lien against property she acquired

  after the creditor recorded its judgments.           For the reasons that

  follow, the Court finds that the lien may be avoided.
            Case 17-25237-RAM   Doc 99   Filed 10/28/19   Page 2 of 6



                     Factual and Procedural Background

        On September 30, 2015, Hanover Insurance Company (“Hanover”)

recorded two final judgments against the Debtor in the public

records of Miami-Dade County, Florida [DE #83, Ex. “A”; DE #96,

Ex. “A”].     On that date, the debtor, Lissette Gancedo (“Gancedo”

or “Debtor”) was residing with her then-husband, Carlos Alberto

Gancedo, in the real property located at 4121 SW 96th Avenue,

Miami, Florida 33165 (the “Residence”).           When the judgments were

recorded, title to the Residence was in the name of her then-

husband, Carlos Alberto Gancedo, and Jose Antonio Gancedo.                The

Debtor was not on the title.

        The Debtor and Mr. Gancedo later divorced.         Pursuant to their

marital settlement agreement, Mr. Gancedo and Jose Antonio Gancedo

transferred title to the Residence to the Debtor by quit-claim

deed dated February 10, 2017 [DE #97, Ex. “A”].                  The deed was

recorded in the public records of Miami-Dade County Florida on

April 7, 2017 [DE #96, Ex. “B”].

        Gancedo filed a voluntary petition for relief under chapter

13 of the Bankruptcy Code on December 22, 2017.             On June 4, 2019,

Gancedo filed her Motion to Avoid Judicial Lien (the “Motion”) [DE

#83].     Hanover filed a response in opposition to the Motion on

July 31, 2019 [DE #96], and Gancedo filed a reply in support of



                                     2
            Case 17-25237-RAM   Doc 99     Filed 10/28/19   Page 3 of 6



her Motion on August 8, 2019 [DE #97].                The Court conducted a

hearing on the Motion on August 13, 2019.              Having considered the

record, the arguments of counsel at the August 13th hearing, and

applicable law, the Court concludes that the Motion should be

granted.

                                   Discussion

        Hanover obtained and recorded its judgments almost two years

before the Debtor acquired title to the Residence.                The timing of

a judgment can matter in considering lien avoidance motions.                   If

a judgment lien attaches to property before it is acquired or

before it becomes a homestead, the lien may not be avoided if the

property later becomes homestead.           See In re Perez, 391 B.R. 190,

191 (Bankr. S.D. Fla. 2008).

        Those are not the facts here.        Hanover’s judgments were only

against the Debtor and therefore did not attach to the Residence

before the Debtor obtained title.             Instead, Hanover’s judgment

lien attached to Gancedo’s legal title interest in the Residence

simultaneously     with    Gancedo’s       acquisition      of   title    to   the

residence in 2017.        As such, the homestead exemption applicable

to Florida debtors, Fla. Const. art. X, § (4), protected Gancedo’s

title interest in the Residence upon execution of the quit-claim

deed.     In re Perez, 391 B.R. at 192.



                                       3
          Case 17-25237-RAM   Doc 99   Filed 10/28/19   Page 4 of 6



     There are decisions denying avoidance of judgment liens that

attached simultaneously with the Debtor’s acquisition of title to

homestead property, most notably, the Supreme Court’s decision in

Farrey v. Sanderfoot, 500 U.S. 291 (1991).          In that case, Farrey

and Sanderfoot owned a home jointly during their marriage.               In

their divorce decree, Sanderfoot was granted full ownership of the

home and Farrey, the former wife, was granted a lien to secure

Sanderfoot’s payment obligations to her.           In deciding that the

lien could not be avoided, the Court focused on the fact that

Sanderfoot did not hold the fee simple interest before the lien

fixed.   500 U.S. at 299-300.

     The Supreme Court certainly reached the right result.               It

would have been grossly inequitable for the husband to obtain full

ownership to the home without the ex-wife having the protection of

a lien to secure obligations imposed in the same divorce decree

that awarded full title to the debtor.

     Farrey does not apply here.       Instead, this Court agrees with

courts   and   commentators     limiting     Farrey’s      application   to

situations, particularly family law settlements or judgments, in

which the lien and the property interest were created as part of

the same transaction or judgment.        See In re Perez, 391 B.R. at

192; see also 4 Collier on Bankruptcy ¶ 522.11[4] (16th ed. 2019)



                                   4
          Case 17-25237-RAM       Doc 99    Filed 10/28/19   Page 5 of 6



(Farrey   should not be expanded beyond the realm of domestic

relations judicial liens).

     In the case before the Court, the Hanover judgments were not

related to the Debtor’s acquisition of title to the Residence.

The Debtor was living in the Residence when she obtained the quit-

claim deed, and her ownership interest was protected by Florida’s

homestead exemption when the judgment lien attached.                 The lien can

and will be avoided because it impairs her exemption.                       In re

Anderson, 496 B.R. 812 (Bankr. E.D. La. 2013); In re Perez, 391

B.R. at 192; In re Walker, 345 B.R. 399 (Bankr. M.D. Fla. 2006).

     Therefore, it is–

     ORDERED as follows:

     1.      The Motion is granted.

     2.      Debtor’s   counsel    shall     submit    a     supplemental   Order

avoiding the lien and referencing the legal description of the

Residence and the official record details for the recorded Hanover

judgments.

                                      ###




                                       5
         Case 17-25237-RAM    Doc 99   Filed 10/28/19   Page 6 of 6



COPIES FURNISHED TO:

Jennifer R. Jorge, Esq.
Jorge & Acosta Law, PLLC
8603 S Dixie Hwy, Suite 210
Pinecrest, FL 33156

Eric D. Coleman, Esq.
Carlton Fields
100 SE 2nd Street, Suite 4200
Miami, FL 33131




                                   6
